Exhibit 10.1

Bank of Floyd

Supplemental Executive Retirement Plan

409A Restatement

Participation Agreement

This Bank of Floyd Supplemental Executive Retirement Plan 409A Restatement
Participation Agreement (the “Participation Agreement”) is entered into as of
this 15th day of May, 2012 by and between Bank of Floyd (the “Employer”), and
Michael Larrowe an executive of the Employer (the “Participant”), as evidenced
by the execution of this Participation Agreement by the Employer and Participant
and the commencement of Participant’s in the Employer’s Internal Revenue Code
Section 409A compliant supplemental executive retirement plan.

RECITALS:

WHEREAS, the Employer has adopted the (“Plan”) effective as January 1, 2005, and
the Administrator has determined that the Participant shall be eligible to
participate in the Plan on the terms and conditions set forth in this
Participation Agreement and the Plan.

NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:

 

1. Definitions. Except as otherwise provided, or unless the context otherwise
requires, the terms used in this Participation Agreement shall have the same
meanings as set forth in the Plan.

 

2. Plan. Plan means the Bank of Floyd Supplemental Executive Retirement Plan
409A Restatement, as the same may be altered or supplemented in any validly
executed Participation Agreement.

 

3. Incorporation of Plan. The Plan, a copy of which is attached hereto as
Exhibit A, is hereby incorporated into this Participation Agreement as if fully
set forth herein and the parties hereby agree to be bound by all of the terms
and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms his
understanding and acceptance of all of the terms and conditions contained
therein.

 

4. Effective Date of Participation. The effective date of the Participant’s
participation in the Plan shall be April 6, 2012 (the “Participation Date”).

 

5. Normal Retirement Age. The Participant’s Normal Retirement Age for purposes
of the Plan and this Participation Agreement is age seventy (70).

 

6. Year of Participation. For each full calendar year a Participant participates
in this Plan, such Participant shall be credited with one (1) year of
participation.



--------------------------------------------------------------------------------

7. Prohibition Against Funding. Should any investment be acquired in connection
with the liabilities assumed under this Plan and Participation Agreement, it is
expressly understood and agreed that the Participants and Beneficiaries shall
not have any right with respect to, or claim against, such assets nor shall any
such purchase be construed to create a trust of any kind or a fiduciary
relationship between the Employer and the Participants, their Beneficiaries, or
any other person. Any such assets shall be and remain a part of the general,
unpledged, unrestricted assets of the Employer, subject to the claims of its
general creditors. It is the express intention of the parties hereto that this
arrangement shall be unfunded for tax purposes and for purposes of Title I of
ERISA. The Participant shall be required to look to the provisions of the Plan
and to the Employer itself for enforcement of any and all benefits due under
this Participation Agreement, and, to the extent the Participant acquires a
right to receive payment under the Plan and this Participation Agreement, such
right shall be no greater than the right of any unsecured general creditor of
the Employer. The Employer shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under the Plan and this
Participation Agreement.

 

8. Provisions Related to SERP Benefit.

 

  (a) SERP Benefit. Upon Participant’s Separation from Service from the Employer
upon Participant’s attainment of their Normal Retirement Age, or subsequent
thereto, such Participant shall be entitled to an annual SERP Benefit equal to
forty-five thousand dollars ($45,000) per year, subject to the vesting
requirements as provided for herein below.

 

  (b) Vesting. Subject to Article IV and Article VI of the Plan, and Sections
8(f) and 8(g) of this Participation Agreement, Participant shall vest in their
SERP Benefit in the following manner:

 

 

Years of Participation

   Participant’s vested SERP Benefit  

1

     20 % 

2

     40 % 

3

     60 % 

4

     80 % 

5

     100 % 

Participant shall be 100% vested in his or her SERP Benefit upon Participant’s
attainment of Normal Retirement Age if then in the employ of Employer.

 

  (c) Normal Retirement SERP Benefit Payment. Subject to the restrictions found
in Plan Section 4.3, Distributions to Specified Employees, the vested annual
SERP Benefit shall be paid in substantially equal monthly installments as of the
first day of each calendar month for fifteen (15) years following the
Participant’s Separation from Service. The monthly distribution in any given
year in which a SERP Benefit is distributed, shall be equal to one-twelfth of
the above-described SERP Benefit each year for a total of fifteen (15) years.

 

2



--------------------------------------------------------------------------------

  (d) Post Retirement Death Benefit. In the event of the Participant’s death
during the fifteen (15) year SERP Benefit distribution period, Participant’s
Beneficiary, as designated pursuant to this Participation Agreement, will
continue to receive the balance of the remaining SERP Benefit distributions, up
to and including, the distributions in year fifteen (15).

 

  (e) Disability. A Participant who incurs a Disability shall be one hundred
percent (100%) vested in his or her accrue liability of Participant’s SERP
Benefit as of the date of Disability. A Participant shall be considered disabled
if: (i) the Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months; (ii) the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s Employer; or (iii) determined to be totally disabled by the Social
Security Administration. Upon a Participant’s Disability, Participant shall be
entitled to receive the accrued liability of Participant’s SERP Benefit in a
lump sum distribution as soon as administratively feasible, but no later than 90
days, following the Participant’s death. For purposes of this Plan and
Participation Agreement, accrued liability of Participant’s SERP Benefit shall
mean the amount accrued by the Employer to fund the future benefit expense
associated with this Plan and Participation Agreement. The Employer shall
account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Employer’s primary federal regulator, and
other applicable accounting guidance, including APB 12 and FAS 106. Accordingly,
the Employer shall establish a liability retirement account for the Executive
into which appropriate accruals shall be made using a reasonable discount rate,
which is at least equal to the Applicable Federal Rate (AFR), and which may be
adjusted from time to time.

 

  (f) Change in Control. A Participant shall be one hundred percent
(100%) vested in his or her SERP Benefit upon a Change in Control.
Notwithstanding any distribution mandate to the contrary, if a Change in Control
occurs and a Participant incurs a Separation from Service during the period
beginning on the date of the Change in Control and ending on the second
anniversary of the Change in Control, the Participant’s vested SERP Benefit
shall be paid to the Participant or his or her beneficiary in a single lump-sum
payment as soon as administratively possible, but no later than ninety (90) days
following such Separation from Service.

 

3



--------------------------------------------------------------------------------

  (g) Death Benefit Prior to Attaining Normal Retirement Age. Upon Participant’s
death prior to attaining Normal Retirement Age, Participant’s estate shall be
entitled to receive the accrued liability of Participant’s SERP Benefit in a
lump sum distribution as soon as administratively feasible, but no later than 90
days, following the Participant’s death. For purposes of this Plan and
Participation Agreement, accrued SERP Liability shall mean the amount accrued by
the Employer to fund the future benefit expense associated with this Plan and
Participation Agreement. The Employer shall account for this benefit using
Generally Accepted Accounting Principles, regulatory accounting guidance of the
Employer’s primary federal regulator, and other applicable accounting guidance,
including APB 12 and F AS 106. Accordingly, the Employer shall establish a
liability retirement account for the Executive into which appropriate accruals
shall be made using a reasonable discount rate, which is at least equal to the
Applicable Federal Rate (AFR), and which may be adjusted from time to time.

 

  (h) Distribution due to other Separation from Service. In the event the
Participant has a Separation from Service other than through Normal Retirement,
Disability, death or following a Change in Control such Participant shall be
twenty percent (20%) vested in their accrued liability of Participant’s SERP
Benefit for each completed Year of Participation as of the effective date of
Separation from Service. Subject to the restrictions found in Plan Section 4.3,
Distributions to Specified Employees, the Participant’s vested accrued liability
of Participant’s SERP Benefit under this subsection shall be distributed to
Participant as soon as administratively feasible, but no later than ninety
(90) days following Participant’s Separation from Service, in a single lump sum.
For purposes of this subsection, the accrued liability of the Participant’s SERP
Benefit shall mean the amount accrued by the Employer to fund the future benefit
expense associated with this Plan and Participation Agreement. The Employer
shall account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Employer’s primary federal regulator, and
other applicable accounting guidance, including APB 12 and FAS 106. Accordingly,
the Employer shall establish a liability retirement account for the Executive
into which appropriate accruals shall be made using a reasonable discount rate,
which is at least equal to the Applicable Federal Rate (AFR), and which may be
adjusted from time to time. Notwithstanding anything to the contrary contained
herein, in the event the Separation form Service was for Cause, as defined in
the Plan, Participant shall forfeit all vested and unvested benefits under this
Plan and Participation Agreement and the Employer shall be relieved from all
liability to provide any benefit hereunder.

 

4



--------------------------------------------------------------------------------

9. General Provisions.

 

  (a) No Assignment. No benefit under the Participation Agreement shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any such action shall be void for all
purposes of the Participation Agreement No benefit shall in any manner be
subject to the debts, contracts, liabilities, engagements, or torts of any
person, nor shall it be subject to attachments or other legal process for or
against any person, except to such extent as may be required by law.

 

  (b) Headings. The headings contained in the Participation Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge, or describe the scope or intent of this Plan nor in any way
shall they affect this Participation Agreement or the construction of any
provision thereof.

 

  (c) Terms. Capitalized terms shall have meanings as defined herein. Singular
nouns shall be read as plural, masculine pronouns shall be read as feminine, and
vice versa, as appropriate.

 

  (d) Successors. This Participation Agreement shall be binding upon each of the
parties and shall also be binding upon their respective successors the
Employer’s assigns.

 

  (e) Amendments. This Participation Agreement may not be modified or amended
except by a duly executed instrument in writing signed by the Employer and the
Participant

IN WITNESS WHEREOF, each of the parties has caused this Participation Agreement
to be executed as of the day first above written.

 

Employer: Bank of Floyd:     Participant: By:   /s/ Ronald Leon Moore     By:  
/s/ Michael D. Larrowe

Ronald Leon Moore, Chairman,

   

    Michael D. Larrowe

Printed Name President & CEO     Printed Name

 

5



--------------------------------------------------------------------------------

LIST OF COLLATERAL DOCUMENTS

EXHIBIT A

409A RESTATEMENT

BANK OF FLOYD

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

EXHIBIT B

409A RESTATEMENT

BANK OF FLOYD

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

BENEFICIARY DESIGNATION

 

6



--------------------------------------------------------------------------------

EXHIBITB

BANK OF FLOYD

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

409A RESTATEMENT

BENEFICIARY DESIGNATION

In the event of the Participant’s death, any benefits to which the Participant
may be entitled shall be paid to the Beneficiary designated below. This
Beneficiary Designation shall be subject to the terms and conditions set forth
in the Plan and shall supersede all prior Beneficiary Designations made by the
Participant. This Beneficiary Designation shall be attached to and become part
of that certain Participation Agreement, dated as of May 15, 2012, between the
Employer and the Participant.

Primary Beneficiary: Nikki E. Larrowe

Secondary Beneficiary: Estate

IN WITNESS WHEREOF, the Participant has executed this Beneficiary Designation as
of the date indicated.

 

Participant: By:   /s/ Michael D. Larrowe Printed Name: Michael D. Larrowe
Dated:   5/15/2012

 

7